Name: Commission Regulation (EEC) No 2390/91 of 5 August 1991 re-establishing the levying of customs duties on products of categories 9, 20, 41 and 72 (order Nos 40.0090, 40.0200, 40.0410 and 40.0720), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 8 . 91 Official Journal of the European Communities No L 219/27 COMMISSION REGULATION (EEC) No 2390/91 of 5 August 1991 re-establishing the levying of customs duties on products of categories 9, 20, 41 and 72 (order Nos 40.0090, 40.0200, 40.0410 and 40.0720), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, originating in Indonesia, the relevant ceilings amount respectively to 131 , 232, 750 tonnes and 189 000 pieces ; Having regard to the Treaty establishing the European Economic Community, Whereas on 27 May 1991 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ;Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), as amended by Regulation (EEC) No 3835/90 (2), and in particular Article 12 thereof, Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subject in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column ADOPTED THIS REGULATION : 5 of the same Annexes : Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 10 August 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Whereas, in respect of products of categories 9, 20 , 41 and 72 (order Nos 40.0090, 40.0200, 40.0410 and 40.0720), Order No Category(unit) CN code Description 40.0090 9 (tonnes) 5802 1 1 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, of terry towelling and similar woven terry fabrics, of cotton, other than knitted or crocheted 40.0200 20 (tonnes) 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 370, 31 . 12. 1990, p . 126 . No L 219/28 Official Journal of the European Communities 7. 8 . 91 Order No Category(unit) CN code Description 40.0410 41 (tonnes) 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 Yam of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 40.0720 72 (1 000 pieces) 611231 10 611231 90 611239 10 6112 39 90 611241 10 6112 41 90 611249 10 6112 49 90 6211 11 00 6211 12 00 Swimwear, of wool, of cotton or of man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1991 . For the Commission Jean DONDELINGER Member of the Commission